In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00024-CV



  IN THE GUARDIANSHIP OF CRAIG HARLAN PENSE,
           AN INCAPACITATED PERSON



        On Appeal from the County Court at Law
               Hopkins County, Texas
             Trial Court No. G04-00061




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                            ORDER

       This is a contempt proceeding ancillary to the appeal styled In the Guardianship of Craig

Harlan Pense, an Incapacitated Person. The subject of this proceeding is Judith Snyder, a

deputy court reporter for the County Court at Law of Hopkins County.

       In her capacity as the deputy court reporter for the County Court at Law of Hopkins

County, Snyder reported the trial court proceedings in the above-entitled and numbered cause.

The reporter’s record was originally due in this matter on April 20, 2022. That deadline was

extended twice by this Court, on Snyder’s motions, resulting in a due date of July 11, 2022. On

July 26, 2022, after Snyder filed a third request for an extension, we ordered Snyder to file the

complete reporter’s record on or before August 10, 2022. Despite that order, Snyder filed a

fourth request for an extension of time in which to file the record in which she represented to this

Court that the record would be filed by August 21, 2022. However, the record was not filed on

August 21, 2022.

       By order of this Court dated August 25, 2022, Snyder was ordered to show cause, by

means of affidavit, why she should not be held in contempt of this Court and punished for failing

to file the record as ordered on or before August 10, 2022. We further ordered Snyder to file the

record before twelve o’clock noon on Monday, September 12, 2022. On September 8, 2022,

Snyder filed the reporter’s record in this matter. On September 9, 2022, Snyder filed her

affidavit; the affidavit of Donita Robins, the official court reporter for the 196th Judicial District

Court of Hunt County; and the affidavit of the Honorable James Andrew Bench, judge of the

196th Judicial District Court of Hunt County.

                                                  2
       By these affidavits, Snyder presented sufficient justification for her failure to obey the

order of July 26, 2022, requiring her to file the complete record by August 10, 2022, to avoid a

finding of contempt. Snyder explained that she was unable to complete the record in this case

due to her heavy workload. Typically, this would not be sufficient justification. It is apparent,

however, that Snyder took on extra duties as a substitute court reporter when the official court

reporter for the 196th Judicial District Court sprained her wrist. Snyder later assumed additional

duties of the official court reporter to free up the official court reporter to prepare a record.

Snyder was then required to prepare the records in two accelerated parental-rights termination

cases as a result of sitting in for the official court reporter. Finally, Snyder explained that,

because she was not an official court reporter, she did not have access to the software necessary

to reduce exhibit sizes or to prepare the record with the proper bookmarks, which further delayed

production of the record.

       After consideration of these circumstances, we do not find it appropriate at this juncture

to hold Snyder in contempt of this Court. We would, however, caution Snyder to solicit

whatever assistance is required in the future to enable her to complete any and all additional

records due in this Court in a timely fashion.

       We, therefore, find that Snyder is not in contempt of this Court and, consequently,

impose no sanctions against her.

       IT IS SO ORDERED.

                                                 BY THE COURT

Date: September 13, 2022


                                                   3